IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1688
                              Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT STEWART EAKIN
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, John R. Flynn,

Judge.



      Robert Eakin appeals his three convictions for third-degree sexual abuse,

claiming the interviewing officer made improper promises of leniency and the

district court gave an improper non-corroboration jury instruction. AFFIRMED IN

PART, REVERSED IN PART, AND REMANDED.




      Martha Lucey, State Appellate Defender, and Maria Ruhtenberg, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.



      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                           2


VAITHESWARAN, Judge.

       A child claimed that Robert Eakin sexually abused her. The captain of the

local police department asked Eakin if he would come to the station for an

interview. Eakin agreed. The interview was videotaped and transcribed. Shortly

after it ended, the State charged Robert Eakin with one count of second-degree

sexual abuse and four counts of third-degree sexual abuse.

       Eakin moved to suppress the statements he made to the captain. The

district court denied the motion. The child testified at trial, as did Eakin and others.

At the close of trial, the jury was instructed that the child’s testimony did not need

to be corroborated. The jury found Eakin not guilty of the second-degree sexual

abuse count and the first of the four third-degree sexual abuse counts. The jury

found him guilty of the remaining three counts of third-degree sexual abuse,

charged as counts III, IV, and V.

       On appeal, Eakin contends (1) the police captain made promises of leniency

while interviewing him that should have resulted in the suppression of his

statements and (2) the district court erred in giving the non-corroboration

instruction.

I.     Promises of Leniency—Suppression Ruling

       “[A] confession can never be received in evidence where the prisoner has

been influenced by any threat or promise.” State v. Hillery, 956 N.W.2d 492, 499

(Iowa 2021) (citation omitted). The test is “whether the language used [by the

officer] amounts to an inducement which is likely to cause the [defendant] to make

a false confession.’” State v. Howard, 825 N.W.2d 32, 40 (Iowa 2012) (quoting
                                            3


State v. Mullin, 85 N.W.2d 598, 602 (Iowa 1957)). The parameters have been set

forth as follows:

       An officer can ordinarily tell a suspect that it is better to tell the truth.
       The line between admissibility and exclusion seems to be crossed,
       however, if the officer also tells the suspect what advantage is to be
       gained or is likely from making a confession. Ordinarily the officer’s
       statements then become promises or assurances, rendering the
       suspect’s statements involuntary.

State v. Madsen, 813 N.W.2d 714, 727 (Iowa 2012) (quoting State v. Hodges, 326

N.W.2d 345, 349 (Iowa 1982)). “[R]eview of the district court's ruling on promises

of leniency under th[is] common law evidentiary test is for corrections of errors at

law.” Howard, 825 N.W.2d at 39.

       Eakin contends several categories of statements made by the captain

qualified as promises of leniency, among them, the captain’s repeated suggestion

that a confession would “protect[] his wife from criminal charges.” This type of

assertion is “[i]nterrelated with ‘promissory leniency,’” with a focus “upon a

psychological confession-connected inducement.” State v. Hilpipre, 242 N.W.2d

306, 312 (Iowa 1976).

       In Hilpipre, “the named investigators promised [the defendant], before any

self-incriminating statements had been voiced or given by him, that if he

cooperated his former wife ‘would be left alone.’” 242 N.W.2d at 312. “[S]uch

assurance,” the court said, “was admittedly given in order to gain defendant’s

‘cooperation.’” Id.

       The captain voiced the same type of sentiment. He told Eakin:

       [I]f something happened, you probably are not going to want to get
       your wife in here and bring her in the middle of this because i[f]—that
       was one of the things she said, that [she] caught you guys [—a]nd if
       that’s the case, you know, [she] could be in just as much, if not more,
                                            4


       trouble. So, you know, if you made a mistake, you had a bad lapse
       in judgment, you need to be accountable for it and not bring her into
       this and bring—and get her into some trouble. Because then who’s
       going to look out for her mother and your boys?

(Emphasis added.) The captain continued, “[P]utting somebody else under the

sword, so to speak, to where they’re going to potentially be in trouble for something

you did. That’s adding more to it.” And he said, “I don’t want to have to, you know,

get a bunch of other people involved that don’t need to be.” He followed up with,

“[L]ike I said, I don’t want [your wife] to get in over her head in this when she had

nothing to do with it. So that’s why I want []—the truth.” The captain did not end

there. He said:

               I don’t want to bring [your wife] in here. . . . [I]f I have to bring
       [her] in here, I will. But she might find out a whole lot more than what
       she wants to know from me rather than coming from you. And again,
       if she can put herself right in the middle of things, if she’s not being—
       if she’s not honest about it, because that makes her basically an
       accessory in the court’s eyes.
               ....
       And again, you know, if [your wife] gets in trouble, who’s going to be
       there to take care of her mother and the rest of the family? If this is
       all because of some bad decisions or choice that you made. I’m not
       judging you at all, okay. Don’t think I’m judging. It ain’t my job to
       judge you. My job is the truth. But, again, I want the truth from you.
       I don’t want to be getting some other—somebody else’s version of
       the truth. And I’m not looking to get somebody else in trouble.
               ....
       Bob, do you really, really want to bring your wife in the middle of this?

(Emphasis added.) If that were not enough, the captain repeated: “Do you really

want me to bring her into this?” When Eakin responded, “No,” the captain said:


       Okay. Then you need to be honest with me about what happened.
       Everything. Don’t sit here and downplay it anymore. Let’s just get
       to it because I’ve got to—I’ve got an obligation here. My job is to find
       out the truth. And I’m going to find the truth. I mean I don’t ask a lot
       of questions I don’t already know all the answers to. Like I said, I’ve
       been doing this a long time. So, you know, I just need you to be
                                         5


      honest with me. Tell me what happened and how it happened so I
      can get this straight and get it in your words. Because I know [your
      wife] well enough. She’s not going to hold up well. And she’s—or
      like you said, she’s under enough stress. That’s not good. And she
      shouldn’t have to be put through that.

(Emphasis added.) Eakin acknowledged that his wife was under stress. Agreeing,

the captain said, “Right. She doesn’t—she don’t need more. So I need to know

what happened between you and [the child].” After another exchange, the captain

repeated:

      “I want to get the truth from you. I don’t want to have to bring [your
      wife] and your boys in here” and “do you really want to put [your wife]
      through this? Really? 37 years, you’re going to do that to her?” and
      “you put her through this. You think that couldn’t possibly be the
      straw that breaks the camel’s back here?

(Emphasis added.) Then, the captain commanded: “And what I want you is to tell

me about that incident, how that happened, because otherwise you’re going to,

you know, you’re giving me no choice, Bob. I don’t want to bring her in the middle

of this. She don’t need it. She don’t deserve it.” (Emphasis added.) At this point,

Eakin partially confessed.

      These comments by the captain cannot be characterized as anything but a

“psychological confession-connected inducement.” Hilpipre, 242 N.W.2d at 312.

The emphasized portions implied Eakin’s wife could be incarcerated, leaving her

mother and children to fend for themselves. See State v. Polk, 812 N.W.2d 670,

676 (Iowa 2012) (finding promise of leniency in officer’s statement, “Man if you

don’t want to do this for you, do this for your kids. They need their dad around. []

Just don’t forget you got kids that are depending on you. They need their pops

around”). The comments also played on Eakin’s fears of the toll the allegations

would take on his wife.      Cf. id. (noting other courts have “cried foul when
                                         6


interrogators imply a confession will reduce the suspect’s time away from his or

her children”). The captain implicitly assured Eakin his wife would be insulated

from charges if Eakin confessed.

      The misleading nature of the captain’s comments about the wife’s possible

culpability exacerbated the coercive nature of the promise. See State v. Quintero,

480 N.W.2d 50, 50 (Iowa 1992) (“The officer’s statements were made even worse

by being misleading.”). There was no indication the wife would “get in trouble” if

she were called in for questioning as the captain indicated. Although he later

suggested the wife would get in trouble only if she were “dishonest,” he implied her

fate was in his hands. As the supreme court stated:

      [T]o manipulate the defendant’s decision by prolonged emphasis on
      its effect on the fate of his wife is a dangerous course at best, in that
      there is a good possibility that some defendants, even innocent ones,
      might under the circumstances make false incriminating statements
      to procure the release of a loved one.

Hilpipre, 242 N.W.2d at 312 (quoting United States v. Hill, 340 F. Supp. 344, 350

(E.D. Pa. 1972)); see also Quintero, 480 N.W.2d at 50 (concluding a defendant’s

incriminating statements “were coerced” where the officer “speculated that both

[the defendant] and his nephew would be harmed in prison and hinted that the boy

would be abused either physically or sexually” and “speculated that, unless [the

defendant’s] statements matched those of his nephews, he would anger the judge

and jury and suffer greater punishment”). We conclude the captain’s comments

constituted promises of leniency.

      The next question is whether the error in admitting the statements was

harmless. See Howard, 825 N.W.2d at 41; cf. Quintero, 480 N.W.2d at 52 (“We

need not speculate whether admission of a coerced confession could ever be
                                           7


harmless.”). “We presume the defendant's rights have been prejudiced unless the

State can affirmatively establish otherwise.” Howard, 825 N.W.2d at 41–42. “The

State overcomes the presumption of prejudice if it can establish that there was

overwhelming evidence of the defendant’s guilt.” Id. at 42. We cannot assess the

question at this juncture because there was another error—the giving of the victim

non-corroboration instruction. We turn to that issue.

II.    Jury Instruction

       The non-corroboration instruction stated: “There is no requirement that the

testimony of an alleged victim of sexual offenses be corroborated, and the alleged

victim’s testimony standing alone, if believed beyond a reasonable doubt, is

sufficient to sustain a verdict of guilty.” Eakin contends the district court erred in

overruling his objection to the instruction.

       The supreme court recently reviewed virtually identical instructions. See

State v. Mathis, 971 N.W.2d 514, 519 (Iowa 2022) (reviewing instruction that

stated, “There is no requirement that the testimony of an alleged victim of sexual

offenses be corroborated”); State v. Kraai, 969 N.W.2d 487, 490 (Iowa 2022)

(reviewing instruction that stated, “There is no requirement that the testimony of a

complainant of sexual offenses be corroborated”). The court found the instructions

improper. See Mathis, 971 N.W.2d at 519 (applying the reasoning of Kraai); Kraai,

969 N.W.2d at 491–92 (concluding the instruction was improper because it “unduly

emphasized the complainant witness’s testimony”).            Mathis and Kraai are

controlling.   Based on that precedent, we conclude the non-corroboration

instruction was erroneous. See Kraai, 969 N.W.2d at 490 (reviewing instructions

for errors of law).
                                           8


       The instructional error is not mitigated by the remaining instructions. See

id. at 496 (“If a particular instruction was given improperly, the error is cured if the

other instructions properly advise the jury as to the legal principles involved.”

(internal quotation omitted)).     Although the district court provided additional

instructions on how to assess the testimony of the child and Eakin, neither those

instructions nor any others addressed corroboration of witness testimony. See id.

at 493.

       We are left with the question of whether Eakin was prejudiced by the non-

corroboration instruction. The prejudice standard in this context is as follows:

       When a court erroneously gives or refuses a jury instruction, we
       presume prejudice and reverse unless the record affirmatively
       establishes there was no prejudice. When the error is not of
       constitutional magnitude, the test of prejudice is whether it
       sufficiently appears that the rights of the complaining party have
       been injuriously affected or that the party has suffered a miscarriage
       of justice. The presumption of prejudice is overcome when the jury
       received “strong evidence” of a defendant’s guilt.

Id. at 496–97 (internal quotations omitted). The presumption of prejudice unless

the State shows otherwise is the same harmless error standard applied in the

promissory leniency context. See Howard, 825 N.W.2d at 41–42. That said, the

evidence needed to overcome the presumption must be “overwhelming” rather

than “strong” in the promissory leniency context. Id. at 42.

       In Kraai, the court found strong evidence of the defendant’s guilt, “including

substantial corroboration of [the complaining witness’s] testimony.” 969 N.W.2d at

497. In contrast, the court found no corroboration of the complaining witnesses’

testimony in Mathis. 971 N.W.2d at 521. This case presents a mixed bag.
                                          9


       As noted at the outset, the jury found Eakin guilty of three counts of third-

degree sexual abuse. Count III charged a crime between January 3, 2018, and

January 2, 2019.     Count IV charged a crime between January 3, 2019, and

January 2, 2020; and count V charged a crime between January 3, 2020, and May

6, 2020.1 The State contends the prosecutor “offered evidence to corroborate [the

child’s] testimony that Eakin had her perform at least three sex acts during the

relevant time period.”

       We agree with the State as to count V. The child’s mother testified that, on

April 26, 2020, she caught Eakin in the child’s room with the door closed and

without pants or underwear. She “was very shocked and devastated.” When

confronted, Eakin expressed shame. The mother’s testimony corroborated the

child’s testimony and was sufficient to overcome the presumption of prejudice

flowing from the improper non-corroboration jury instruction.         The mother’s

testimony, together with the child’s testimony, also constituted “overwhelming”

evidence that overcame the presumption of prejudice flowing from the captain’s

promise of leniency. Accordingly, the jury’s finding of guilt on count V is affirmed.

       Counts III and IV are a different matter. The mother did not testify to other

sex acts. Nor does a jail call cited by the State speak to those crimes. And, in


1  The supreme court has stated “any uncertainty as to the precise date is
immaterial” for purposes of deciding the sufficiency of the evidence supporting a
finding of guilt. See State v. Laffey, 600 N.W.2d 57, 60 (Iowa 1999). But this court
has noted that, where the jury “was instructed the alleged sexual assaults
occur[ed] during two discrete ranges of days,” the instruction became the law of
the case and the State was required to prove the sexual assaults occurred
between those dates. See State v. Parmenter, No. 18-1997, 2019 WL 6907457,
at *6 (Iowa Ct. App. Dec. 18, 2019). In light of our conclusion that there was not
“strong” evidence of prior sex acts on counts III and IV, we need not rest our
harmless error analysis on the dates of those sex acts.
                                        10


light of our conclusion that the police captain made a promise of leniency, we

cannot rely on any statements Eakin made after the promise. In the absence of

evidence corroborating counts III and IV and in the absence of “strong” evidence

to support those counts, we conclude the improper non-corroboration instruction

was prejudicial as to those counts, and we reverse and remand for further

proceedings on those counts. See Mathis, 971 N.W.2d at 521. It follows that, if

the evidence was not sufficiently “strong” to support those counts, it also was not

“overwhelming” to overcome the presumption of prejudice flowing from the promise

of leniency. That promise also requires reversal and remand.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.